Name: Commission Delegated Regulation (EU) 2018/414 of 9 January 2018 supplementing Directive 2014/90/EU of the European Parliament and of the Council as regards the identification of specific items of marine equipment which can benefit from electronic tagging (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: transport policy;  electronics and electrical engineering;  technology and technical regulations;  communications;  environmental policy;  maritime and inland waterway transport;  deterioration of the environment;  organisation of transport
 Date Published: nan

 19.3.2018 EN Official Journal of the European Union L 75/3 COMMISSION DELEGATED REGULATION (EU) 2018/414 of 9 January 2018 supplementing Directive 2014/90/EU of the European Parliament and of the Council as regards the identification of specific items of marine equipment which can benefit from electronic tagging (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/90/EU of the European Parliament and of the Council of 23 July 2014 on marine equipment and repealing Council Directive 96/98/EC (1), and in particular Article 11(3) thereof, Whereas: (1) In order to enable the voluntary use of electronic tags by economic operators, to facilitate market surveillance and to prevent the counterfeiting of specific items of marine equipment, Directive 2014/90/EU confers powers to the Commission to adopt delegated acts in order to identify specific items of marine equipment which can benefit from electronic tagging. (2) It is important to ensure that the objectives of Directive 2014/90/EU are achieved uniformly throughout the Member States. This is achieved by adopting a Regulation, offering legal certainty for all stakeholders, including marine equipment manufacturers, competent authorities and ship builders and operators. The form of a Regulation ensures a coherent framework for all market operators and is the best possible guarantee for a level playing field and uniform conditions of competition. Furthermore it ensures the direct applicability of the list of specific marine equipment which can benefit from electronic tagging. The recourse to a regulation allows, in addition, to avoid the administrative burden for Member State administrations as it requires no further transposition at national level. (3) In accordance with Directive 2014/90/EU the Commission should carry out a cost-benefit analysis concerning the use of electronic tags as a supplement to or a replacement of the wheel mark. (4) The cost-benefit analysis demonstrated that, due to the electronic tagging of marine equipment, manufacturers should benefit from an improved prevention of counterfeiting, shipowners and operators should be able to carry out equipment traceability and stock control more easily and market surveillance authorities should benefit from direct and easy access to the relevant databases, which will improve the validation checks of certificates. (5) The cost-benefit analysis concluded that overall investments will be low compared to the expected benefits and that costs for authorities and industry are affordable because of a possible stepwise voluntary implementation. Through further investments by the private and public sector additional benefits can be realised. (6) Within the context of the cost-benefit analysis the Commission carried out several consultations, workshops and demonstration projects with Member State's experts and stakeholders. (7) During those consultations stakeholders agreed that it could be technically feasible to tag equipment placed or to be placed on board an EU ship and for which the approval of the flag state administration is required by the international instruments defined in Article 2 of Directive 2014/90/EU by using different methods of tagging. Therefore such equipment should be able to benefit from electronic tagging, HAS ADOPTED THIS REGULATION: Article 1 The specific items of marine equipment listed in the Annex of this Regulation may benefit from electronic tagging. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 257, 28.8.2014, p. 146. ANNEX The items in this list can benefit from electronic tagging: 1. Lifesaving appliances Number and item designation MED/1.1 Lifebuoys MED/1.2a Position-indicating lights for lifesaving appliances: (a) for survival craft and rescue boats; (b) for lifebuoys; (c) for lifejackets. MED/1.3 Lifebuoys self-activating smoke signals MED/1.4 Lifejackets MED/1.5 Immersion suits and anti-exposure suits designed to be worn in conjunction WITH a lifejacket: (a) immersion suit without inherent insulation; (b) immersion suit with inherent insulation; (c) anti exposure suits. MED/1.6 Immersion suits and anti-exposure suits designed to be worn WITHOUT a lifejacket: (a) immersion suit without inherent insulation; (b) immersion suit with inherent insulation; (c) anti exposure suits. MED/1.7 Thermal protective aids MED/1.8 Rocket parachute flares (pyrotechnics) MED/1.9 Hand flares (pyrotechnics) MED/1.10 Buoyant smoke signals (pyrotechnics) MED/1.11 Line-throwing appliances MED/1.12 Inflatable liferafts MED/1.13 Rigid liferafts MED/1.14 Automatically self-righting liferafts MED/1.15 Canopied reversible liferafts MED/1.16 Float-free arrangements for liferafts (hydrostatic release units) MED/1.17 Lifeboats: (a) davit-launched lifeboats:  partially enclosed,  totally enclosed; (b) free-fall lifeboats. MED/1.18 Rigid rescue boats MED/1.19 Inflated rescue boats MED/1.20 Fast rescue boats: (a) inflated; (b) rigid; (c) rigid-inflated. MED/1.21 Launching appliances using falls (davits) MED/1.23 Launching appliances for free-fall lifeboats MED/1.24 Liferaft launching appliances (davits) MED/1.25 Fast rescue boat launching appliances (davits) MED/1.26 Release mechanism for: (a) lifeboats and rescue boats (launched by a fall or falls); (b) liferafts (launched by a fall or falls); (c) free-fall lifeboats. MED/1.27 Marine evacuation systems MED/1.28 Means of rescue MED/1.29 Embarkation ladders MED/1.30 Retro-reflective materials MED/1.33 Radar reflector for lifeboats and rescue boats (passive) MED/1.36 Lifeboat/rescue boat propulsion engine MED/1.37 Rescue boat propulsion engine  outboard motor MED/1.38 Searchlights for use in lifeboats and rescue boats MED/1.39  Open reversible liferafts MED/1.41 Winches for survival craft and rescue boats: (a) davit-launched lifeboats; (b) free-fall lifeboats; (c) liferafts; (d) rescue boats; (e) fast rescue boats. MED/1.43 Rigid/inflated rescue boats 2. Marine pollution prevention Number and item designation MED/2.1 Oil-filtering equipment (for an oil content of the effluent not exceeding 15 ppm) MED/2.2 Oil/water interface detectors MED/2.3 Oil-content meters MED/2.5 Oil discharge monitoring and control system for oil tankers MED/2.6 Sewage systems MED/2.7 Shipboard incinerators (Incinerator plants with capacities greater than 1 500 kW and up to 4 000 kW) MED/2.8 NOx analyser for use on board as per NOx Technical Code 2008 MED/2.10 On-board exhaust gas cleaning systems 3. Fire protection equipment Number and item designation MED/3.1 Primary decks covering MED/3.2 Portable fire extinguishers MED/3.3 Firefighter's outfit: protective clothing (close proximity clothing) MED/3.4 Firefighter's outfit: boots MED/3.5 Firefighter's outfit: gloves MED/3.6 Firefighter's outfit: helmet MED/3.7 Self-contained compressed-air-operated breathing apparatus MED/3.8 Compressed air line breathing apparatus MED/3.9 Sprinkler systems components for accommodation spaces, service spaces and control stations equivalent to that referred to in SOLAS 74 Reg. II-2/12 (limited to nozzles and their performance). (Nozzles for fixed sprinkler systems, for high speed craft (HSC) are included under this item) MED/3.10  Nozzles for fixed pressure water spraying fire-extinguishing systems for machinery spaces and cargo pump-rooms MED/3.11 A & B class divisions fire integrity: (a) A class divisions; (b) B class divisions. MED/3.12 Devices to prevent the passage of flame into the cargo tanks in tankers MED/3.13 Non-combustible materials MED/3.15 Materials other than steel for pipes conveying oil or fuel oil: (a) plastic pipes and fittings; (b) valves; (c) flexible pipe assemblies and compensators; (d) metallic pipe components with resilient and elastomeric seals. MED/3.16 Fire doors MED/3.17 Fire door control systems components MED/3.18 Surface materials and floor coverings with low flame-spread characteristics: (a) decorative veneers; (b) paint systems; (c) floor coverings; (d) pipe insulation covers; (e) adhesives used in the construction of A, B & C class divisions; (f) combustible ducts membrane. MED/3.19 Draperies, curtains and other suspended textile materials and films MED/3.20 Upholstered furniture MED/3.21 Bedding components MED/3.22 Fire dampers MED/3.25 A and B class fireproof windows and side scuttles MED/3.26 Penetrations through A class divisions: (a) electric cable transits; (b) pipe, duct, trunk, etc. penetrations. MED/3.27 Penetrations through B class divisions: (a) electric cable transits; (b) pipe, duct, trunk, etc. penetrations. MED/3.28 Sprinkler systems (limited to sprinkler heads). (Nozzles for fixed sprinkler systems, for high speed craft (HSC) are included under this item) MED/3.29 Firefighting hoses Non-percolating lay flat firefighting hoses (range of the inside diameter from 25 mm to 52 mm) MED/3.30 Portable oxygen analysis and gas detection equipment MED/3.32 Fire-restricting materials (except furniture) for high speed craft MED/3.33 Fire-restricting materials for furniture for high speed craft MED/3.34 Fire-resisting divisions for high speed craft MED/3.35 Fire doors on high speed craft MED/3.36 Fire dampers on high speed craft MED/3.37 Penetrations through fire-resisting divisions on high speed craft: (a) electric cable transits; (b) pipe, duct, trunk etc. penetrations. MED/3.38 Portable fire-extinguishing equipment for lifeboats and rescue boats MED/3.39 Nozzles for equivalent water-mist fire-extinguishing systems for machinery spaces and cargo pump rooms MED/3.40 Low-location lighting systems (components only) MED/3.41 Emergency escape breathing devices (EEBD) MED/3.42 Inert gas systems components MED/3.43 Nozzles for deep-fat cooking equipment fire-extinguishing systems (automatic or manual type). MED/3.44 Firefighter's outfit  lifeline MED/3.45 Equivalent fixed gas fire-extinguishing systems components (extinguishing medium, head valves and nozzles) for machinery spaces and cargo pump rooms MED/3.46 Equivalent fixed gas fire-extinguishing systems for machinery spaces (aerosol systems) MED/3.47 Concentrate for fixed high expansion foam fire-extinguishing systems for machinery spaces and cargo pump rooms. MED/3.48 Fixed water-based local application fire-fighting systems components for use in category A machinery spaces. MED/3.49a Fixed water-based fire-fighting systems for roro spaces, vehicle spaces and special category spaces: (a) prescriptive-based systems as per Circ.1430 Clause 4; (b) performance-based systems as per Circ. 1430 Clause 5. MED/3.51 Fixed fire detection and fire alarm systems components for control stations, service spaces, accommodation spaces, cabin balconies, machinery spaces and unattended machinery spaces: (a) control and indicating equipment; (b) power supply equipment; (c) heat detectors  Point detectors; (d) smoke detectors: Point detectors using scattered light, transmitted light or ionisation; (e) flame detectors: Point detectors; (f) manual call points; (g) short-circuit isolators; (h) input/output devices; (i) cables. MED/3.52 Non-portable and transportable fire extinguishers MED/3.53 Fire alarm devices  Sounders MED/3.54 Fixed oxygen analysis and gas detection equipment MED/3.55 Dual purpose type nozzles (spray/jet type) MED/3.56 Fixed firefighting hose systems Hose reels with semi-rigid hose MED/3.57 Medium expansion foam fire-extinguishing systems components  fixed deck foam for tankers MED/3.58 Fixed low expansion foam fire-extinguishing systems components for machinery spaces and tanker deck protection. MED/3.59 Expansion foam for fixed fire-extinguishing systems for chemical tankers MED/3.60 Nozzles for fixed pressure water-spraying fire-extinguishing systems for cabin balconies MED/3.61a Inside air high expansion foam systems for the protection of machinery spaces, cargo pump rooms, vehicle and ro-ro spaces, special category spaces and cargo spaces. MED/3.61b Outside air high expansion foam systems for the protection of machinery spaces, cargo pump rooms, vehicle and ro-ro spaces, special category spaces and cargo spaces. MED/3.62 Dry chemical powder extinguishing systems MED/3.63 Sample extraction smoke detection systems components MED/3.64 C class divisions MED/3.65 Fixed hydrocarbon gas detection system MED/3.66 Evacuation guidance systems used as an alternative to low-location lighting systems MED/3.67 Helicopter facility foam fire-fighting appliances MED/3.68 Galley exhaust duct fixed fire-extinguishing systems components MED/3.69 Mobile water monitor for ships constructed on or after 1 January 2016 designed to carry five or more tiers of containers on or above the weather deck MED/3.70 Firefighting hoses Semi-rigid hoses for fixed systems MED/3.71 Fixed firefighting hose systems Hose systems with lay-flat hose 4. Navigation equipment Number and item designation MED/4.1 Magnetic compass Class A for ships MED/4.2 Transmitting heading device THD (magnetic method) MED/4.3 Gyro compass MED/4.6 Echo-sounding equipment MED/4.7 Speed and distance measuring equipment (SDME) MED/4.9 Rate-of-turn indicator MED/4.14 GPS equipment MED/4.15 GLONASS equipment MED/4.16 Heading control system (HCS) MED/4.18 Search and rescue locating devices (SRLD): 9 GHz SAR transponder (SART) MED/4.20 Rudder angle indicator MED/4.21 Propeller revolution indicator MED/4.22 Pitch indicator MED/4.23 Magnetic compass Class B for lifeboats and rescue boats MED/4.29 Voyage data recorder (VDR) MED/4.30 Electronic chart display and information system (ECDIS) with back-up, and raster chart display system (RCDS) MED/4.31 Gyro compass for high-speed craft MED/4.32 Universal automatic identification system equipment (AIS) MED/4.33 Track control system (working at ship's speed from minimum manoeuvring speed up to 30 knots) MED/4.34 Radar equipment CAT 1 MED/4.35 Radar equipment CAT 2 MED/4.36 Radar equipment CAT 3 MED/4.37 Radar equipment for high speed craft applications (CAT 1H and CAT 2H) MED/4.38 Radar equipment approved with a chart option, namely: (a) CAT 1C; (b) CAT 2C; (c) CAT 1HC; (d) CAT 2HC. MED/4.39 Radar reflector  passive type MED/4.40 Heading control system for high speed craft MED/4.41 Transmitting heading device THD (GNSS method) MED/4.42 Searchlight for high speed craft MED/4.43 Night vision equipment for high speed craft MED/4.44 Differential beacon receiver for DGPS and DGLONASS Equipment MED/4.46 Transmitting heading device THD (Gyroscopic method) MED/4.47 Simplified voyage data recorder (S-VDR) MED/4.49 Pilot ladder MED/4.50 DGPS Equipment MED/4.51 DGLONASS Equipment MED/4.52 Daylight signalling lamp MED/4.53 Radar target enhancer MED/4.54 Compass Bearing Device MED/4.55 Search and rescue locating devices (SRLD): AIS SART equipment MED/4.56 Galileo Equipment MED/4.57 Bridge Navigational Watch Alarm System (BNWAS) MED/4.58 Sound reception system MED/4.59 Integrated navigation system 5. Radio-communication equipment Number and item designation MED/5.1 VHF radio capable of transmitting and receiving DSC and radiotelephony MED/5.2 VHF DSC watch-keeping receiver MED/5.3 NAVTEX receiver MED/5.4 EGC receiver MED/5.5 HF marine safety information (MSI) equipment (HF NBDP receiver) MED/5.6 406 MHz EPIRB (COSPAS-SARSAT) MED/5.10 MF radio capable of transmitting and receiving DSC and radiotelephony MED/5.11 MF DSC watch-keeping receiver MED/5.13 Inmarsat-C SES MED/5.14 MF/HF radio capable of transmitting and receiving DSC, NBDP and radiotelephony. MED/5.15 MF/HF DSC scanning watch-keeping receiver MED/5.17 Portable survival craft two-way VHF radiotelephone apparatus MED/5.18 Fixed survival craft two-way VHF radiotelephone apparatus MED/5.19 Inmarsat-F77 6. Equipment required under COLREG 72 Number and item designation MED/6.1 Navigation lights 7. Bulk carrier safety equipment This chapter currently has no items. 8. Equipment under SOLAS Chapter II-1 Number and item designation MED/8.1  Water level detectors